DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a sheath for introducing a cystoscope, classified in A61F2/04.
II. Claims 17-21 and 24, drawn to a method for retrieving or placing an implant, classified in A61F 2250/0067.
III. Claims 22-23, drawn to a sheath for introducing a cystoscope, classified in  A61F2/04
The inventions are independent or distinct, each from the other because:
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention III requires a hub and Invention I requires he atraumatic distal end configured to compress the implant to a recued profile.  The subcombination has separate utility such as delivery of a cystoscope and/or deliverance of an implant without compression of the implant.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, namely, the insertion of the sheath into a lumen of the body without inclusion of an implant or cystoscope.
Inventions III and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, namely, the insertion of the sheath into a lumen of the body without inclusion of an implant or cystoscope.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different, unrelated search queries.
Different CPC sections.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Todd Noah on 7/20/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-24 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (US 20050222581 A1).
Regarding Claim 1, Fischer teaches a sheath for retrieving or placing an implant comprising an elongated shaft member (e.g. Fig. 1a, element 13; [0017]-[0019]) with at least one shaft member region of modified flexibility (e.g. [0018) having at least one lumen with an inner diameter (e.g. Fig, 1c-d; [0019]), an atraumatic distal end (e.g. Fig. 1a, element 18; [0018]) and a proximal end (e.g. Fig. 1a, the side with element 11; [0017]), the atraumatic distal end being positioned opposite to the proximal end (e.g. Fig. 1a-b, the end with element 13a; [0017]); wherein the atraumatic distal end is configured to compress the implant to a reduced profile (e.g. This limitation recites functional language and is considered met if the cited structure is capable of performing that function;  Fig. 1a-b, element 18; [0017]; the hollow tube shape of the distal end would cause an implant to compress if pulled into it; additionally [0017] indicates the device is already capable of retrieval functions).
Regarding Claim 2, Fischer teaches a sheath for retrieving or placing an implant comprising a hub secured to the proximal end of the elongated shaft member (e.g. Fig. 1a-n, element 11; [0017]-[0019]); and an opening in the hub that tapers from a proximal diameter greater than the inner diameter of the shaft member that is configured for advancement of a cystoscope through the at least one lumen of the shaft member (e.g. Fig. 1a-n, element 11; [0017]-[0019]).
Regarding Claim 4, Fischer teaches a sheath for retrieving or placing an implant comprising wherein the hub is further configured to form a seal with a cystoscope inserted through the opening (e.g. Fig, 1a-2b; [0017]-[0019]; The funnel, element 11, and elongated portion, element 13, define a lumen with only two openings such that the insertion of a cystoscope would form a seal with the funnel).
Regarding Claim 5, Fischer teaches a sheath for retrieving or placing an implant that is further configured to releasably secure a cystoscope inserted through the opening (e.g. Fig, 1a-2b; [0017]-[0019]; Nothing in the funnel structure prevents the endoscope from being pulled back through after being inserted).
Regarding Claim 11, Fischer teaches a sheath for retrieving or placing an implant wherein the atraumatic distal end of the shaft member is configured to seal with a cystoscope inserted through the shaft member (e.g. Fig, 1a-2b; [0017]-[0019]; The funnel, element 11, and elongated portion, element 13, define a lumen with only two openings such that the insertion of a cystoscope up to and through the distal end would form a seal with the distal end).
Regarding Claim 12, Fischer teaches a sheath for retrieving or placing an implant wherein the sheath comprises multiple lumens  (e.g. Fig. 1c-d; [0017]-[0020]).
Regarding Claim 13, Fischer teaches a sheath for retrieving or placing an implant wherein at least one lumen is circumscribed within another lumen (e.g. Fig. 1c-d; [0017]-[0020]; Lumens 13a, 13b, and 13f are circumscribed).
Regarding Claim 14, Fischer teaches a sheath for retrieving or placing an implant wherein at least one lumen is adjacent another lumen (e.g. Fig. 1c-d; [0017]-[0020]; Lumens 13b, and 13f are adjacent to 13a and 13).
Regarding Claim 15, Fischer teaches a sheath for retrieving or placing an implant wherein the shaft member has an inner diameter ranging between 5F-20F  (e.g. [0029], [0036]) and an outer diameter ranging between 8F-26F  (e.g. [0029], [0036]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 8-9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 20050222581 A1) as applied to claims 1-2, 4-5 and 11-15 above, and further in view of Ward et al. (US 20050033403 A1).
Regarding Claim 3, Fischer teaches a sheath for retrieving or placing an implant wherein the hub comprises a proximal portion with a frusto-conical projection (e.g. Fig. 1a-n, element 11; [0017]-[0019])
Fischer does not disclose the following features, however, the combination of Fischer and Ward teaches an implant delivery device wherein the frusto-conical portion engages a flared portion of the proximal end of the shaft member (e.g. Ward, Fig. 1, element 13a; [0027]; if the shaft of Fischer was modified to have the flared portion as the shaft it Ward it would engage with the funnel of Fischer) a distal portion that thread together so that the proximal end of the shaft member is secured to the hub by compression (e.g. Ward, Fig. 2, element 15 and 17; the distal portion of the funnel of Fischer can be modified to have external threads, like the connected device of Ward, element 15, so that the nut of Ward element 17 can compressively fixate the shaft to the frusto-conical portion via the nut of Ward, element 17).
The combination of Fischer and Ward are concerned with the same field of endeavor, namely sheaths for use of an endoscopic or implant devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer such that the frusto-conical portion engages a flared portion of the shaft member via a threaded portion as taught by Ward in order to lock the sheath into position (e.g. [0027]).
Regarding Claim 8, Fischer does not disclose the following features, however, Ward teaches an implant delivery device further comprising a reinforcement configured to facilitate compression of an implant (e.g. This limitation recites an intended use and is considered met if the cited structure is capable of performing that function; Fig. 3A, element 29; [0025], [0031]; the stainless steel band provides reinforcement).
The combination of Fischer and Ward are concerned with the same field of endeavor, namely sheaths for use of an endoscopic or implant devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer such that the distal end of the shaft has a metallic band at the end as taught by Ward in order have better visualization with x-rays/fluoroscope (e.g. [0031]).
Regarding Claim 9, Fischer does not disclose the following features, however, Ward teaches an implant delivery device wherein the reinforcement comprises at least one metallic band (Fig. 3A, element 29; [0031]). 
The combination of Fischer and Ward are concerned with the same field of endeavor, namely sheaths for use of an endoscopic or implant devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer such that the distal end of the shaft has a metallic band at the end as taught by Ward in order have better visualization with x-rays/fluoroscope (e.g. [0031]).
Regarding Claim 10, Fischer does not disclose the following features, however, Ward teaches an implant delivery device wherein atraumatic distal end of the shaft member has a tapered edge. (Fig. 1, element 14; [0025]). 
The combination of Fischer and Ward are concerned with the same field of endeavor, namely sheaths for use of an endoscopic or implant devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer such that the distal end of the shaft has tapered end as taught by Ward in order to hold a stent (e.g. Ward, [0025]).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 20050222581 A1) as applied to claims 1-2, 4-5 and 11-15 above, and further in view of Hemerick (US 20020161425 A1).
Regarding Claim 6, Fischer teaches a shaft member region of modified flexibility is adjacent the atraumatic distal end (Fig. 1a; [0018]). Fischer does not disclose the following features, however, Hemerick teaches a sheath for retrieving or placing an implant comprising and has a reduced durometer value relative to proximal regions of the shaft member (e.g. Hemerick, [0033]).
The combination of Fischer and Hemerick are concerned with the same field of endeavor, namely sheaths for use of an endoscopic or implant devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer such that the shaft has a reduced durometer value relative to proximal regions of the shaft as taught by Hemerick in order to achieve greater flexibility that may be needed more to wind through tortuous anatomy (e.g. Hemerick, [0033]).
Regarding Claim 7, Fischer does not disclose the following features, however, Hemerick teaches a sheath for retrieving or placing an implant wherein the shaft member region adjacent the atraumatic distal end comprises a different material than the proximal regions of the shaft member (e.g. [0033], [0042]).
The combination of Fischer and Hemerick are concerned with the same field of endeavor, namely sheaths for use of an endoscopic or implant devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer such that the distal regions of the shaft comprises a different material than the proximal regions of the shaft member as taught by Hemerick in order to achieve greater flexibility that may be needed more to wind through tortuous anatomy (e.g. Hemerick, [0033]).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 20050222581 A1) as applied to claims 1-2, 4-5 and 11-15  above, and further in view of Huang et al. (US 20180318114 A1).
Regarding Claim 16, Fischer does not disclose the following features, however, Huang teaches an implant wherein the implant is a prostatic implant having an expandable profile configured to restore patency to a patient's urethra (e.g. Fig. 1-2C, element 20; [0057]-[0062]).
The combination of Fischer and Huang are concerned with the same field of endeavor, namely sheaths for use of an endoscopic or implant devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer such that the implant is a prostatic implant having an expandable profile as taught by Huang in order to  treat urinary flow obstruction (e.g. Huang, [0023], [0048]-[0050]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068. The examiner can normally be reached Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774